Citation Nr: 0621031	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to increased evaluation for an external 
cartilaginous deformity of the right ear due to trauma, 
currently evaluated as 10 percent disabling.

2.  Entitlement to increased (compensable) evaluation for 
residuals of fracture of the left rib.

3.  Entitlement to increased evaluation for residuals of 
fracture of the left wrist, currently 10 percent disabling.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1976.  
Thereafter, he served on active duty in the National Guard 
from July 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office in 
Columbia, South Carolina, which denied the veteran's claims 
of entitlement to increased evaluations for an external 
cartilaginous deformity of the right ear due to trauma 
(currently rated as 10 percent disabling), residuals of 
fracture of the left rib (currently rated as noncompensably 
disabling), and residuals fracture of the left wrist 
(currently rated as 10 percent disabling), and also his claim 
of entitlement to service connection for PTSD.  The agency of 
original jurisdiction is the Winston-Salem, North Carolina, 
VA Regional Office (RO).

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required in his part.


REMAND

In January 2005, the veteran presented oral testimony in 
support of his appeal at a video conference hearing before a 
Veterans Law Judge of the Board of Veterans' Appeals (VLJ).  
The VLJ who presided over this video conference hearing is no 
longer at the Board.  The veteran was notified of this 
development and of his right to be scheduled for a new 
hearing before another VLJ in correspondence dated in June 
2006.  In a July 2006 reply, the veteran requested to be 
rescheduled for a new video conference hearing before a VLJ 
at the RO.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The case is therefore remanded to the RO for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Pursuant to the veteran's request, 
the RO must place the veteran's name on 
the docket for a video conference hearing 
before a Veterans' Law Judge at the RO, 
according to the date of his request to 
be rescheduled for such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

